Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/144,612 has a total of 19 claims pending in the application; there is 1 independent claim and 18 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING CLAIMS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

1.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,896,129. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of current application are a method version of system claims in the parent patent.

1.	Claim 1 of instant application (Application No. 17/144,612) is compared to claim 1 of Patent No. 10,896,129 B2 in the following table:
Patent No. 10,896,129   
Application No. 17/144,612
Claim 1:
 A system, comprising: 
a first storage device having a first Tier 1 cache and a first Tier 2 storage; 
a first operating system; and 
a first file system having a first virtual Tier 0 memory cache that stores first application data, 
wherein the first virtual Tier 0 memory cache synchronizes the first application data with the first Tier 1 cache and the first Tier 2 storage, 

and wherein the additional first Tier 0 virtual memory cache synchronizes second application data through the first Tier 1 cache.
Claim 1:
1. A method, comprising: Providing 
a first storage device having a first Tier 1 cache and a first Tier 2 storage; 
a first operating system; providing 
a first file system having a first virtual Tier 0 memory cache that stores first application data; and 
synchronizing, using the first virtual Tier 0 memory cache, the first application data with the first Tier 1 cache and the first Tier 2 storage. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SOUNDARARAJAN et al. “SOUNDARARAJAN” (US 2013/0086324 A1).
1.	In regard to claim 1 SOUNDARARAJAN teaches: 
“A method (e.g., claim 1; Fig. 4), comprising: providing a first storage device having a first Tier 1 cache (e.g., Abstract; ¶ 0042, Fig. 3, Virtual environment 330 includes dynamic cache VSA 334) and a first Tier 2 storage;” (e.g., ¶ 0097, Fig. 5, System 500 is a representation of a virtual environment (e.g., environments 330, 350, 360 of FIG. 3)…Physical layer 550 includes the hardware resources that execute virtual machine 510, via hypervisor 540). 
“a first operating system;” (e.g., ¶ 0043, Fig. 3, As illustrated, environments 350 and 360 are configured identically, with multiple operating system (OS) instances and application instances connecting to the corresponding hypervisor (352 and 362). The configurations do not necessarily have to be identical).
“providing a first file system (e.g., ¶ 0033, the client can issue packets including file-based access protocols, such as the Common Internet File System (CIFS) protocol or Network File System (NFS) protocol) having a first virtual Tier 0 memory cache that stores first application data (e.g., ¶ 0047, Fig. 3, a file system as well as drivers and management resources for storage 340. A combination of storage 340 and RAM 370 of the hypervisor/host (part of hardware 322), act as the caching device for dynamic cache VSA 334), synchronizing, using the first virtual Tier 0 memory cache, (e.g., ¶ 0102, Fig. 5, Storage 556 includes resources for implementing a write cache 554, which is mapped by virtual file system 544 to virtual machine 510 to store the data written for various clients; ¶ 0137, Fig. 8, media access layer 812 can send and receive information packets between the various cluster services systems of the nodes to synchronize the replicated databases in each of the nodes) and the first Tier 2 storage.” (e.g., ¶ 0103, storage resources 560 in Fig. 5).
2. 	Dependent claims 2-4 are rejected based on the same ground of rejection as claim 1. Claims 2-4 include similar limitations except that they recite some different instances of elements such as storage device, operating system, or file system. SOUNDARARAJAN discloses a virtualized system comprising environments 330, 350, and 360, which are represented by virtual storage server shown in Figure 5.  
 3.	In regard to claim 7 SOUNDARARAJAN teaches:  
“interconnecting the first tier 1 cache with one or more compute nodes using a high speed network.” (e.g., ¶ 0101, Fig. 5, Physical layer 550 includes one or more network interfaces (NIC) 552, which represent hardware and software (e.g., drivers) that enable physical layer 550 to connect and communicate with remote devices over one or more networks; ¶ 0105, CPU 532 represents the processing resources available to virtual machine 510, which consists of dedicated and/or shared processing resources 572) The physical layer comprising first tier cache 554 is connected via Network Interface (NIC) 552 to virtual machine node comprising CPU 532.
4.	In regard to claim 8 SOUNDARARAJAN teaches: 
“interconnecting the first Tier 2 storage with one or more compute nodes using a low speed network.” (e.g., ¶ 0101, Fig. 5, Physical layer 550 includes one or more network interfaces (NIC) 552, which represent hardware and software (e.g., drivers) that enable physical layer 550 to connect and communicate with remote devices over one or more networks; ¶ 0105, CPU 532 represents the processing resources available to virtual machine 510, which consists of dedicated and/or shared processing resources 572) The physical layer comprising second tier storage 560 is connected via Network Interface (NIC) 552 to virtual machine node comprising CPU 532. 
5.	In regard to claim 9 SOUNDARARAJAN teaches:  
“providing a first hypervisor running on the first operating system;” (e.g., ¶ 0045; hypervisor 332 in Fig. 3). 
“and providing one or more first virtual machines running on the hypervisor, a first virtual machine of the one or more first virtual machines having the first virtual Tier 0 cache.” (e.g., ¶ 0097, Figs 3 and 5, System 500 is a representation of a virtual environment (e.g., environments 330, 350, 360 of FIG. 3). Physical layer 550 includes the hardware resources that execute virtual machine 510).
6.	In regard to claim 10 SOUNDARARAJAN teaches: 
“wherein the first tier 1 memory cache is a solid state drive.” (e.g., ¶ 0037; cache tier 240 (SSD tier 240), referring to an SSD or flash device on storage server). 
7.	In regard to claim 11 SOUNDARARAJAN teaches: 
“wherein the first Tier 2 memory cache is a hard disk drive.” (e.g., ¶ 0103; For example, controller 562 can be implemented as a JBOD (Just a Bunch Of Disks) controller, a RAID (Redundant Array of Independent/Inexpensive Disks/Drives controller, or other controller).
8.	In regard to claim 12 SOUNDARARAJAN teaches: 
(e.g., ¶ 0106, BIOS 534 provides resources to initialize the software and virtual systems on the allocated hardware resources). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over SOUNDARARAJAN in view of Prahlad et al. “Prahlad” (US 20100332401 A1).
9. 	In regard to claim 5 SOUNDARARAJAN teaches all limitation included in claim 1 but does not expressly teach while Prahlad teaches:
“further comprising a deduplicated file store, where deduplication happens at a block level.” (e.g., ¶ 0194) de-duplicating file at a block level.
Disclosures by SOUNDARARAJAN and Prahlad are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the intelligence for controlling virtual storage appliance storage allocation taught by SOUNDARARAJAN to include the deduplication disclosed by Prahlad.
The motivation for including the de-duplication as taught by paragraph [0051] of Prahlad is to reduce the strain on a system namespace and effectuate cost savings.
Therefore, it would have been obvious to combine teaching of Prahlad with SOUNDARARAJAN to obtain the invention as specified in the claim.  
10. 	In regard to claim 6 Prahlad further teaches:
a deduplicated file store, where deduplication happens at a file level.” (e.g., ¶ 0152, Fig. 5A, the “S” file stores deduplicated data (e.g., duplicated files).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SOUNDARARAJAN in view of Suzuki et al. “Suzuki” (US 2015/0242289 A1).
11. 	In regard to claim 13 SOUNDARARAJAN teaches all limitation included in claim 1 but does not expressly teach while Suzuki teaches:
“wherein the first file system comprises: a memory manager; and an input output handler having threads, a Tier 1 storage mount and a Tier 2 storage mount.” (e.g., ¶ 0084; T1 and T2 in Fig. 3) mounting storage devices with different performance on the storage system as different type of storage tiers.
Disclosures by SOUNDARARAJAN and Suzuki are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the intelligence for controlling virtual storage appliance storage allocation taught by SOUNDARARAJAN to include the deduplication disclosed by Suzuki.
The motivation for including the de-duplication as taught by paragraph [0010] of Suzuki is to provide efficient disaster recovery system at three or more data centers. 


Conclusion
The prior art made of record and not relied upon are as follows:
1.	HAGHIGHI et al. (US 20160054933 A1).
2. 	Yang et al. (US 20180069944 A1).
3. 	Sinha et al. (US 20170235507 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business 

/HASHEM FARROKH/          Primary Examiner, Art Unit 2131                                                                                                                                                                                              
January 28, 2022